internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - 1d number contact telephone number legend uil m state x dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you wish to initiate a scholarship and educational_assistance grant program to encourage and improve business and economics reporting in the media you have determined by quantitative and qualitative research that the people of m rank issues involving jobs and the economy as the highest priority set of issues facing the state the program will be publicized to all institutions of higher learning in m as well as news organizations it will also be prominently featured on your website applications for grants may be submitted by journalism students working journalists and those in direct supporting positions - such as editors news directors and program producers - who wish letter catalog number 58263t to improve their knowledge skills and ability to report on economics business jobs and related subjects grants will be made to such individuals to provide educational incentives and to help defer tuition costs of college-and or university-level courses in economics business and related subjects awards will be fixed initially at x dollars per course transmitted to successful applicants in advance of courses and in anticipation of successful completion applicants must agree to return grants in the event courses are not successfully completed the amount of the award may be adjusted in future years based on factors such as the number of applicants attracted availability of funds and feedback on the usefulness of the program grants are to be made on an objective and nondiscriminatory basis your employees trustees donors and their relatives are not eligible your grants committee will determine the eligibility of applicants and the awarding of grants as necessary during the year based on the committee's evaluation of how well the applicants meet the following program criteria e e e e e e applicants must plan to attend an m institution of higher learning college or university and in the case of working journalist or support field employee be employed by an m news organization ail prospective grant-receiving students must meet entry and or course prerequisite requirements of the institution providing the course s being sought working journalists must obtain a recommendation or endorsement by his her employer as well as adequate schedule flexibility permission to take a course students and working journalists must explain why they are applying for the grants how they anticipate benefitting by the courses and how they anticipate applying what they will have learned applicants must agree to provide you with feedback on the program upon course completion including educational_institution evidence of successful course completion applicants must agree to provide within one year following successful completion of courses a brief report on - whether or how their new knowledge and skills were put to practical use to improve media reporting on business economics and related topics and - whether or how they expect they will be able to continue to use knowledge and skills obtained through the program into the future letter catalog number 58263t grants are expected to be made to all applicants who in the opinion of your grants committee meet the above criteria the only expected constraint on the number of grants in a given year may be available funds you will compile and track the program and its results from participant and educational_institution reports and other feedback both your grants committee and your full board_of trustees will review the program annually to recommend and approve program improvements grants and grant compliance will be overseen by your executive director and your board_of trustees you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded you will investigate diversions of funds from their intended purposes you will take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee and used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you properly supervise and investigate grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 e e other conditions that apply to this determination e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to letter catalog number 58263t the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
